          Case 4:20-mc-80089-DMR Document 1 Filed 02/27/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


JAMES PORATH,

       Plaintiff,                                     CASE NO.

v.

OFFICE DEPOT, INC.,

       Defendant.
                                       /

     PLAINTIFF’S MOTION (1) TO COMPEL PRODUCTION OF DOCUMENTS BY
      THIRD PARTY OFFICE DEPOT, INC., AND (2) TO TRANSFER MOTION TO
     NORTHERN DISTRICT OF CALIFORNIA PURSUANT TO FED. R. CIV. P. 45(f)

                                           INTRODUCTION

       In May 2018, Plaintiff James Porath filed a proposed class action lawsuit against Logitech,

Inc. See Exhibit 1 (Proposed Class Action Complaint). Filed in the Northern District of California,

the case alleged that Logitech falsely advertised the number of “drivers” in a popular set of

computer speakers. Id. The District Court ultimately denied Plaintiff’s motion for class

certification in November 2019, finding the proposed class representative to be inadequate.

       After the undersigned Plaintiff’s counsel notified the District Court that they would not be

proposing a new class representative, the Court ordered that Plaintiff’s counsel “submit a proposed

notice to absent class members of the demise of this class action, as well as a plan of distribution.”

See Fed. R. Civ. P. 23(d); See Exhibit 2 (“Amended Case Management Scheduling Order”).

Because Logitech does not possess contact information for members of the putative class,

Plaintiff’s counsel proposed a notice plan centered on issuing subpoenas requesting document

production to nine (9) major retailers of the at-issue Logitech speakers, including Amazon, Best

Buy, Office Depot/Office Max, Staples, CDW, Dell Computer, Newegg, Micro Center, and Fry’s

                                                  1
         Case 4:20-mc-80089-DMR Document 1 Filed 02/27/20 Page 2 of 6




Home Electronics. See Exhibit 3 (Plaintiff’s Proposal Regarding Notice to Absent Class

Members”).

       The Court approved Plaintiff’s proposed notice and plan of distribution and ordered

Plaintiff to “promptly notify the Court of any delay in response to the subpoenas.” See Exhibit 4

(“Order Regarding Class Notice”). Plaintiff’s counsel issued subpoenas to each of the nine (9)

retailers in January 2020. See Exhibit 5 (Plaintiff’s Status Report); see also Exhibit 6 (Subpoena

to Office Depot). Seven (7) of the retailers timely produced documents. Id. Two did not: (1) Office

Depot, Inc., and (2) Amazon. Office Depot, for its part, served formal written objections on

February 7, 2020. See Exhibit 7 (Office Depot’s Objections).

       Through this enforcement proceeding, the undersigned Plaintiff’s counsel seeks to compel

Office Depot to produce documents sufficient to allow the undersigned Plaintiff’s counsel to

comply with the Orders of the District Court in the Northern District of California. Specifically,

this proceeding seeks to compel Office Depot to produce documents sufficient to identify the email

addresses of purchasers of the at-issue Logitech speakers, such that those absent class members

can be provided the same notice—by the court-approved third-party administrator—that has now

been received by other putative class members.

       Moreover, because the District Court in the Northern District of California has entered an

Order approving of the substance of the subpoena to Office Depot and in fact requiring the

undersigned Plaintiff’s counsel to promptly notify that Court of any delay in response to it, this

enforcement proceeding should be transferred to the Northern District of California—the Court

that has been overseeing the underlying litigation for nearly two years. The 2013 Advisory

Committee Notes to Federal Rule of Civil Procedure 45(f) provide that transfer to the issuing court




                                                 2
          Case 4:20-mc-80089-DMR Document 1 Filed 02/27/20 Page 3 of 6




is appropriate “in order to avoid disrupting the issuing Court’s management of the underlying

litigation.” This motion presents a textbook case for transfer along those lines.

        The Court should transfer this proceeding to the Northern District of California.

Alternatively, the Court should enter an Order compelling Office Depot to comply immediately

with the subpoena attached hereto as Exhibit 6.

                                             ARGUMENT

        A.      Legal Standards

        A discovery dispute may be transferred from the district where compliance is required if

“exceptional circumstances” justify the transfer. Fed. R. Civ. P. 45(f). One such set of “exceptional

circumstances” is where transfer is necessary “to avoid disrupting the issuing court's management

of the underlying litigation, as when that court has already ruled on issues presented by the

motion.” Exist, Inc. v. Shoreline Wear, Inc., No. 15-61917-MC, 2015 WL 13694080, at *2 (S.D.

Fla. Oct. 16, 2015) (quoting Fed. R. Civ. P. 45(f) Advisory Comm. Notes (2013)).

        Once a nonparty objects to a subpoena, “[a]t any time, on notice to the commanded person,

the serving party may move the court for the district where compliance is required for an order

compelling production or inspection.” Fed. R. Civ. P. 45(d)(2)(B)(i). The scope of discovery a

party may obtain through a subpoena is the same as that applicable under Federal Rule of Civil

Procedure 26(b). Am. Fed'n of State, Cty. & Mun. Employees (AFSCME) Council 79 v. Scott, 277

F.R.D. 474, 476 (S.D. Fla. 2011). That means a party may obtain “discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

of the case . . . .” Fed. R. Civ. P. 26(b)(1).




                                                  3
         Case 4:20-mc-80089-DMR Document 1 Filed 02/27/20 Page 4 of 6




       B.      The Court Should Transfer This Proceeding to The Northern District of
               California.

       Rule 45(f) provides for transfer of a subpoena enforcement proceeding, to the district where

the subpoena was issued, where “exceptional circumstances” are found. As the 2013 advisory

committee notes highlight, one such exceptional circumstance is where transfer is necessary “in

order to avoid disrupting the issuing Court’s management of the underlying litigation.” That is

exactly the case here.

       The issuing Court has ordered, and continues to oversee, a notice program to absent class

members in a putative class action. See Exhibits 2-5. To be timely completed, that notice program

requires Office Depot to promptly comply with the subpoena attached hereto as Exhibit 6. Id.

Consequently, this action should be promptly transferred to the Northern District of California.

Transfer will allow the District Court that has been overseeing the underlying litigation for nearly

two years, and that has ordered the notice program necessitating Office Depot’s compliance, to

adjudicate the merits of Office Depot’s objections.

       While it’s true that the prime concern for the Court in adjudicating a motion to transfer

pursuant to Rule 45(f) “should be avoiding burdens on local nonparties subject to subpoenas,” see

Fed. R. Civ. P. 45(f) Advisory Comm. Notes (2013), any potential burden to Office Depot is

outweighed here by the benefits of transfer. Office Depot is a national corporation with annual

revenues in excess of ten billion dollars. With regard to this specific subpoena, it has already

retained California-based outside counsel from Wilson Elser Moskowitz, a law firm with more

than 800 attorneys and an office in San Francisco located less than two miles from the courthouse

Plaintiff seeks transfer to (the San Francisco Courthouse for the United States District Court for

the Northern District of California). In other words, this enforcement proceeding will be no more

burdensome to Office Depot in San Francisco than it would be in Florida.

                                                 4
          Case 4:20-mc-80089-DMR Document 1 Filed 02/27/20 Page 5 of 6




       Furthermore, efficiency and judicial economy would best be served by transferring this

case to the Northern District of California. See Southern The Dispatch Printing Co. v. Zuckerman,

No. 16-cv-80037, 2016 WL 335753, at *3 (S.D. Fla. Jan. 27, 2016) (efficiency and judicial

economy relevant considerations). The District Court in the Northern District of California knows

the underlying litigation extremely well, given the last two years of litigation, and is uniquely well-

positioned to adjudicate whether Office Depot should be compelled to comply with the subpoena.

Given that, transfer to the Northern District of California would further the interests of efficiency

and judicial economy.

       C.      Alternatively, The Court Should Compel Office Depot to Comply with The
               Subpoena.

       In the alternative, the Court should compel Office Depot to comply with the subpoena. The

subpoenaed information—the email addresses of putative class members in the underlying

litigation—is relevant because it is necessary to effectuate the notice program the District Court in

the Northern District of California ordered pursuant to Fed. R. Civ. P. 23(d). Office Depot’s

objections are based primarily on purported privacy concerns on behalf of its customers, but: (1)

Office Depot can designate the subpoenaed information as “confidential” pursuant to the stipulated

protective order entered in the underlying litigation, and (2) as Plaintiff’s counsel has repeatedly

made clear, subpoenaed information can be transmitted directly to the third-party claims

administrator (Heffler Claims Group). In other words, neither the undersigned Plaintiff’s counsel

nor any other Plaintiff’s attorneys need ever have access to the subpoenaed information.

       Because the subpoenaed information is relevant to the underlying dispute and because none

of Office Depot’s objections outweigh the need for the information, the Court should—in the event

that it does not order transfer this action to the Northern District of California—order Office Depot

to comply with the subpoena attached hereto as Exhibit 6.

                                                  5
         Case 4:20-mc-80089-DMR Document 1 Filed 02/27/20 Page 6 of 6




                                       CONCLUSION

       The Court should transfer this action to the Northern District of California. In the

alternative, the Court should order Office Depot to comply with the subpoena attached hereto as

Exhibit 6.

DATED this 27th day of February, 2020

                                           Respectfully submitted,

                                           s/ Scott D. Owens
                                           Scott D. Owens, Esq.
                                           Scott D. Owens, P.A.
                                           3800 S. Ocean Dr., Ste. 235
                                           Hollywood, FL 33019
                                           Tel: 954-589-0588
                                           Fax: 954-3370-666
                                           scott@scottdowens.com

                                           Rafey S. Balabanian*
                                           rbalabanian@edelson.com
                                           Todd Logan*
                                           tlogan@edelson.com
                                           Brandt Silver-Korn*
                                           bsilverkorn@edelson.com
                                           EDELSON PC
                                           123 Townsend Street, Suite 100
                                           San Francisco, California 94107
                                           Tel: 415.212.9300/Fax: 415.373.9435

                                           Attorneys for Plaintiff James Porath

                                           *Pro hac vice application to be filed if necessary




                                              6
